Citation Nr: 1017667	
Decision Date: 05/12/10    Archive Date: 05/26/10	

DOCKET NO.  03-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, initially evaluated as 10 percent disabling 
prior to March 28, 2006; 30 percent disabling from March 28, 
2006 to July 16, 2007; and 50 percent disabling thereafter. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, as well as from a September 2008 
decision by the VARO in Huntington, West Virginia.

In a rating decision of September 2008, the RO granted 
service connection for degenerative arthritis/degenerative 
disc disease of the lumbar spine with accompanying paraspinal 
muscle spasms.  Accordingly, the issue of service connection 
for a low back disability, which was formerly on appeal, is 
no longer before the Board.  In that same rating decision, 
the RO granted a 50 percent evaluation for service-connected 
posttraumatic stress disorder (PTSD), effective from July 16, 
2007, the date of the "first evidence of worsening of PTSD 
symptomatology."

This case was previously before the Board in October 2007, at 
which time it was remanded for additional development.  
Following completion of that development, the Board, in a 
decision of March 2009, denied entitlement to an initial 
evaluation in excess of 10 percent for PTSD prior to March 
28, 2006, granted a 30 percent evaluation for PTSD for the 
period from March 28, 2006 to July 16, 2007, and denied 
entitlement to a current evaluation in excess of 50 percent 
for PTSD.

In an Order of October 2009, the Court of Appeals for 
Veterans Claims (Court) vacated the Board's March 2009 
decision to the extent it denied the Veteran's claim for an 
initial rating in excess of 10 percent for PTSD prior to 
March 28, 2006, a rating in excess of 30 percent from March 
28, 2006 to July 16, 2007, and an evaluation in excess of 50 
percent thereafter.  In so doing, the Court remanded the 
Veteran's case to the Board for action consistent with 
instructions contained in an October 2009 Joint Motion for 
Partial Remand.  The case is now, once more, before the Board 
for appellate review.

As regards the Veteran's potential entitlement to a total 
disability rating based upon individual unemployability, the 
Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a total disability claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that, when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for a total disability rating will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In the case at hand, given the 
various references to the impact of the Veteran's service-
connected PTSD and low back disability on his employment as a 
barber, the Board is of the opinion that a claim for a total 
disability rating based upon individual unemployability has, 
in fact, been raised by the record.  Accordingly, the Board 
will proceed with adjudication of that issue.  However, the 
appeal as to the issue of a total disability rating based 
upon individual unemployability is being REMANDED to the RO 
for additional development.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Prior to March 28, 2006, the Veteran's service-connected 
PTSD was productive of no more than occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  

2.  Since March 28, 2006, the Veteran's service-connected 
PTSD has been productive of no more than occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  a flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but 
no more, for PTSD prior to March 28, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
and Part 4, Code 9411 (2009).

2.  Effective March 28, 2006, the criteria for a current 
evaluation in excess of 50 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2009).

3.  Since March 28, 2006, the criteria for a current 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and 
Part 4, Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the 
course of a hearing before the undersigned Veterans Law Judge 
in August 2007, as well as both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Factual Background

In correspondence of late November 2003, a Vet Center social 
worker wrote that he had first seen the Veteran in mid-
September 2003, at which time his presenting problems 
included intermittent awakening, frequent nightmares, 
bothersome memories about Vietnam combat, difficulty relating 
to people, nervousness, easy frustration, and a feeling of 
discomfort in the presence of others.  Also noted were 
chronic lower back problems which, according to the Veteran, 
had become progressively worse over the years, resulting in 
considerable difficulty performing his job as a barber.  
Reportedly, as a result of his lower back pain, the Veteran 
had found it necessary to cut his work hours from five to two 
days a week.  When questioned, the Veteran indicated that he 
had been encouraged by his wife to seek counseling due to 
problems with sleep and isolating himself.  According to the 
Vet Center social worker, the Veteran suffered from 
survivor's guilt, impacted grief, and a markedly diminished 
interest in activities he previously enjoyed, as well as 
depression, a restricted range of affect, and a sense of a 
foreshortened future.

At the time of a VA psychiatric examination in mid-January 
2004, it was noted that the Veteran's claims folder and 
medical records were available, and had been reviewed.  
Symptoms of PTSD reported by the Veteran included the 
reexperiencing of traumatic events, intrusive memories, rare 
flashbacks, and anxiety.  When questioned, the Veteran 
indicated that he avoided activities or situations which 
reminded him of war, and that he tended to isolate himself, 
feeling somewhat "detached and separated" from others.  Also 
noted were problems with falling and staying asleep, as well 
as irritability and anger, trouble concentrating, and 
hypervigilence.  Currently, the Veteran was attending a local 
Vet Center, where he had been receiving treatment for the 
past two or three months.  However, at no time had the 
Veteran been hospitalized for treatment of his service-
connected PTSD.

When questioned regarding his social history, the Veteran 
stated that he had a 12th grade education, in addition to 
vocational training as a barber.  Reportedly, the Veteran had 
been married to his third wife for nineteen years, his first 
two wives having left him secondary to his being "too 
controlling and not affectionate."

Regarding his occupational history, the Veteran stated that 
he was currently employed as a barber two to three days per 
week, though he typically lost at least two days of work per 
week secondary to a combination of symptoms from his previous 
back injury and PTSD.

On mental status examination, the Veteran was pleasant and 
cooperative, with good eye contact.  His speech was normal 
with respect to rate, volume, and articulation, though his 
mood was "a little stressed."  The Veteran's affect was 
euthymic, and his thought processes both goal directed and 
coherent, with no evidence of paranoia or hallucinations.  At 
the time of examination, the Veteran denied any suicidal or 
homicidal ideation or plan.  Cognitive testing showed the 
Veteran to be intact in orientation, calculation, memory 
recall, remote memory, fund of knowledge, recent memory, 
concentration, abstraction ability, judgment, and insight.  
The pertinent diagnoses noted were chronic back pain and 
PTSD, with a Global Assessment of Functioning (GAF) Score of 
50, representative of serious symptoms or serious impairment 
in social and/or occupational functioning. 

In the opinion of the examiner, the Veteran's ability to 
perform his function as a barber was compromised by chronic 
back pain, irritability, intrusive memories resulting in 
decreased concentration, and anxiety.  Moreover, the 
Veteran's symptoms of PTSD interfered with his family 
functioning in that he had suffered two failed marriages, and 
was currently experiencing decreased intimacy with his wife, 
as well as communication difficulties with his son.  Further 
noted were problems with the Veteran's ability to socialize 
secondary to his propensity to self isolate and his 
irritability.  However, in the opinion of the examiner, the 
Veteran's prognosis for improvement of his psychiatric 
symptomatology was "fair to good."

During the course of VA outpatient treatment in early May 
2004, the Veteran complained of difficulty sleeping, as well 
as nightmares and intrusive thoughts.  Also noted were 
problems with irritability and increasing anxiety, with the 
Veteran stating that he felt particularly uncomfortable 
around other people.  Noted at the time of examination was 
that the Veteran's problems in relating to others, as well as 
his emotional distress and physical pain, interfered with his 
family relationships.  However, he denied both suicidal and 
homicidal ideation, and psychotic symptoms.  When further 
questioned, the Veteran indicated that he worked as much as 
he could at a local barbershop, though on those occasions 
when his back was bothering him, he could only work about two 
days per week.

On mental status examination, the Veteran was alert and well 
oriented, with a mood characterized by "more down days than 
happy days."  However, his speech was normal in form, rate, 
and volume, and his behavior was appropriate.  Insight and 
judgment were both described as intact.  The pertinent 
diagnosis noted was PTSD, with a GAF score of 60.

During the course of VA outpatient treatment in June 2004, 
the Veteran gave a history of sleep problems through the 
years.  Also noted was that the Veteran was a loner who did 
not have friends, and did not like to be around people.  
Reportedly, the Veteran had struggled with his problems for 
years because he thought it was a "normal reaction."  
However, eventually, his symptoms became overwhelming, and he 
sought help at a local Vet Center.  Currently, the Veteran 
suffered from nightmares, flashbacks, intrusive memories, 
depression, anxiety, irritability, and an avoidance of things 
which reminded him of Vietnam.  While in the past, the 
Veteran had reportedly experienced suicidal ideation, this 
was not a problem at present.  

On mental status examination, the Veteran was alert, well 
oriented, and pleasant with a dsyphoric mood, a blunted 
affect, and organized thought processes.  The Veteran denied 
both suicidal and homicidal ideation, and similarly denied 
any problems with delusions, hallucinations, or cognitive 
deficit.  At the time of examination, both the Veteran's 
judgment and insight were intact.  The pertinent diagnoses 
noted were chronic permanent and total disability and 
depressive disorder, with a GAF score of 55.

At the time of VA outpatient treatment in September 2004, the 
Veteran continued to complain of problems with flashbacks, 
nightmares, and intrusive thoughts about Vietnam.  Also noted 
were complaints of daily back pain, rated as six or seven on 
a scale of ten.  According to the Veteran, while he attempted 
to perform physical activity, his back pain often limited his 
ability to do that.  On mental status examination, the 
Veteran was alert and well oriented and dsyphoric, with a 
somber mood and blunted affect, though with thought processes 
which were organized.  The Veteran denied both suicidal and 
homicidal ideation, and similarly denied any problems with 
delusions or hallucinations.  At the time of examination, 
both judgment and insight were intact.  The pertinent 
diagnoses noted were chronic PTSD and depressive disorder, 
with a GAF score of 60.

In correspondence of mid-January 2005, a VA staff 
psychiatrist wrote that he had been requested by the Veteran 
to document his (i.e., the Veteran's) health issues related 
to PTSD.  In that regard, the physician stated that the 
Veteran suffered from "classic symptoms" of PTSD, including 
flashbacks, nightmares, hypervigilence, agitation, insomnia, 
intrusive thoughts, avoidance of war-related material, an 
exaggerated startle response, poor interpersonal 
relationships, anxiety, and depression.  The Veteran's 
current psychotropic medications included Wellbutrin and 
Restoril.  While the Veteran had tried several other 
medications, those medications had caused adverse side 
effects, as a result of which they were discontinued.  Noted 
at the time was that the Veteran's response to treatment was 
"partial," and his prognosis "poor."

In correspondence of January 2005, the same Vet Center social 
worker who had offered the previous November 2003 statement 
wrote that the Veteran was currently undergoing both 
individual and group counseling, during the course of which 
he reported a history of chronic PTSD symptoms, including 
depression, marital discord, and problems relating to others.  
Also noted was a "typical pattern" of sleep disturbance, 
hypervigilence, irritability, and difficulty concentrating.  
Reportedly, the Veteran experienced difficulty with trust and 
intimacy, and was often suspicious about the motives of 
others.  Currently, he continued to isolate himself from 
others, and preferred to be by himself.  According to the 
Veteran, he worked as a barber, but had become increasingly 
uncomfortable in his work setting, with the result that he 
sometimes avoided going to work due to the heightened anxiety 
he experienced in the presence of others.  Moreover, chronic 
pain in his shoulders and neck had further impaired his 
functioning on the job.  According to the evaluating social 
worker, the Veteran's chronic pain was "of great 
significance," inasmuch as it triggered intrusive memories of 
combat-related trauma and heightened emotional distress.

During the course of VA outpatient treatment in December 
2005, the Veteran reported that he was having a "hard time" 
during the holidays, and that things seemed to "pile up on 
him."  The Veteran had considered calling the local medical 
center, but decided to "deal with it on his own."  When 
questioned, the Veteran reported increased irritability, 
nightmares, flashbacks, and intrusive thoughts.  Also noted 
were complaints of neck and lower back pain which made it 
difficult for him to work.  According to the Veteran, while 
his pain medication helped, he could not take it while 
working because it "affected him."  On mental status 
examination, the Veteran was alert and well oriented, with a 
depressed mood and blunted affect, but with thought processes 
which were organized.  He denied both suicidal and homicidal 
ideation, and similarly denied delusions and hallucinations.  
Judgment and insight were described as intact.  The pertinent 
diagnoses noted were chronic PTSD and depressive disorder, 
with a GAF score of 55.

In a VA outpatient treatment note of late February 2006, it 
was noted that the Veteran had called, stating that he 
"needed to talk with someone."  Reportedly, the month of 
February was the anniversary of when he was wounded in 
Vietnam, and while he had been depressed, he was not 
suicidal.  The Veteran's medications were reviewed, and it 
was noted that he needed one of those medications.  Also 
noted was that the Veteran indicated he was not sleeping so 
well.  Later that same day, the Veteran was contacted by a VA 
staff psychiatrist, who noted that the Veteran was "crying 
some."  The Veteran indicated that he was depressed, though 
he denied both suicidal and homicidal ideation.  According to 
the Veteran, his wife was at work, leaving him at home alone 
by himself.  When questioned, the Veteran indicated he had 
been experiencing thoughts about Vietnam, since it was the 
anniversary of his having been wounded there.  While he often 
had thoughts of Vietnam on a daily basis, according to the 
Veteran, those thoughts were "more intense" now.

At the time of VA outpatient treatment on March 28, 2006, the 
Veteran indicated that he had "not been doing well lately."  
Also noted was that the Veteran had called four weeks earlier 
"in a tearful state," feeling somewhat overwhelmed and 
"needing to talk."  At that time, the Veteran's medication 
was adjusted by increasing his Depakote and changing Restoril 
to Remeron.  According to the Veteran, he was still having 
problems with stress.  Accordingly, the possibility of future 
hospitalization was discussed, with the Veteran agreeing to 
come in if he felt any worse.  Significantly, during the 
course of treatment, the Veteran indicated that he had not 
been taking his Remeron regularly, with the result that he 
was instructed to take that medication.  However, according 
to the Veteran, he continued to have problems with episodic 
insomnia, flashbacks, nightmares, intrusive thoughts, anger 
issues, anxiety, short-term memory, and impairment in social 
functioning.  Reportedly, according to the Veteran, he had 
"separated from his wife" because he could not stand to be 
with anyone.

On mental status examination, the Veteran was alert and well 
oriented, with a depressed mood and blunted affect.  His 
thought processes were organized, and he denied both suicidal 
and homicidal ideation, as well as delusions and 
hallucinations.  At the time of examination, the Veteran's 
judgment and insight were described as intact.  The pertinent 
diagnoses once again noted were chronic PTSD and depressive 
disorder, with a GAF score of 50.  Psychotropic medications 
prescribed for the Veteran's symptomatology included 
Wellbutrin, Remeron, and Depakote.

In correspondence of late July 2006, the same Vet Center 
social worker who had provided the two previous statements 
wrote that the Veteran was currently receiving group 
counseling, as well as medication for his PTSD related 
anxiety and depression.  Reportedly, the Veteran continued to 
manifest symptoms of recurring intrusive memory/images and 
nightmares regarding previous traumas.  Also noted were 
problems with depression, anxiety, irritability, and 
excessive anger.  Once again, it was noted that the Veteran 
worked part time as a barber, though he had cut back on his 
work hours due to chronic pain in his neck, shoulders, and 
back.  According to the evaluating social worker, the 
Veteran's social and interpersonal functioning had been 
impaired, as evidenced by his social isolation and the 
difficulty he experienced in the area of trust.  Further 
noted was that the Veteran's prognosis was "guarded."

During the course of VA outpatient treatment in September 
2006, it was noted that the Veteran had quit his job at the 
barbershop two weeks earlier because he was "losing control 
and arguing with his customers."  According to the Veteran, 
he currently stayed in his room and "just stared at the 
walls."  When questioned, the Veteran indicated that the pain 
in his neck had been getting worse.  Also noted were problems 
with recurrent nightmares, irritability, intolerance of 
noise, and inability to tolerate people.  On mental status 
examination, the Veteran was alert and well oriented, with 
thought processes which were organized, but a depressed mood, 
and blunted affect.  The Veteran denied both suicidal and 
homicidal ideation, and similarly denied both delusions and 
hallucinations.  Judgment and insight were described as 
intact.  The pertinent diagnoses noted were chronic PTSD and 
depressive disorder, with a GAF score of 45.

At the time of VA outpatient treatment in late October 2006, 
the Veteran once again complained of problems with 
nightmares, flashbacks, an exaggerated startle response, and 
intrusive thoughts, as well as a lack of tolerance for noise 
and certain "anger issues."  Noted at the time was that the 
Veteran was "feeling worse" than usual because his VA claim 
had been denied.  On mental status examination, the Veteran 
was alert and well oriented, though with a depressed mood and 
blunted affect.  His thought processes were organized, and 
once again he denied suicidal and homicidal ideation, as well 
as delusions and hallucinations.  At the time of evaluation, 
the Veteran's judgment and insight were described as intact.  
The pertinent diagnoses noted were chronic PTSD and 
depressive disorder, with a GAF score of 45. 

In a VA outpatient mental health clinic treatment note dated 
on July 16, 2007, the Veteran complained of more "bad days 
than good days," with frequent intrusive memories which he 
tried to suppress.  According to the Veteran, he slept only a 
maximum of four hours, even with medication.  Also noted were 
problems with pain in the Veteran's back and legs.  However, 
the Veteran felt as if his medication might be "helping a 
little" with sleep.  On mental status examination, the 
Veteran was alert and well oriented, with a depressed mood 
and blunted affect.  His thought processes were organized, 
and he denied both suicidal and homicidal ideation, as well 
as delusions and hallucinations.  Judgment and insight were 
described as intact.  However, the Veteran did display some 
psychomotor retardation.  The pertinent diagnoses noted were 
chronic post-traumatic stress disorder, and depressive 
disorder, with a GAF score of 45.

In a letter from the Veteran's treating psychiatrist, 
likewise dated on July 16, 2007, it was noted that the 
Veteran had "classic symptoms" of PTSD, including flashbacks, 
nightmares, hypervigilence, agitation, insomnia, intrusive 
thoughts, avoidance of war-related material, an exaggerated 
startle response, and poor interpersonal relationships, as 
well as anxiety and depression.  His current medications 
consisted of Wellbutrin, Ativan, and Doxepin, though he 
exhibited an at best partial response to those medications.  
According to the Veteran's treating psychiatrist, he had 
attained a degree of stability, thought it was "way below" 
his previous occupational and social functioning.  The 
Veteran was described as suffering from both occupational and 
social impairment, with a poor prognosis.  According to the 
Veteran's psychiatrist, he was not a good candidate for 
vocational rehabilitation.  Nor was his ability to adapt to 
changes in the environment particularly good.

During the course of VA outpatient treatment in mid-October 
2007, it was noted that the Veteran continued to experience 
residual posttraumatic stress disorder symptoms, though his 
mood was "responding some" to medication.  Also noted was 
that the Veteran's back pain was "constant," registering a 
"6" on scale of 10.  The Veteran stated that he kept to 
himself, and tended to become nervous and overwhelmed around 
people.  On mental status examination, the Veteran was alert 
and well oriented, with organized thought processes and 
euthymic mood, though with a blunted affect.  The Veteran 
denied both suicidal and homicidal ideation, and similarly 
denied both delusions and hallucinations.  Judgment and 
insight were described as intact.  The pertinent diagnoses 
noted were chronic PTSD, and depressive disorder, with a GAF 
score of 50.

During the course of VA outpatient treatment in mid-March 
2008, the Veteran indicated that there had been a "slight 
improvement" in his mood and sleep, though he continued to 
exhibit a "positive depression and PTSD screening."  Also 
noted were problems with fleeting suicidal ideation over the 
past two weeks, though without any plan or intent.  According 
to the Veteran, he felt as if his family did not understand 
what he was going through, with the result that he was not 
getting the support from them which he required.  Also noted 
was that the Veteran was upset because he had not yet heard 
from the VA regarding his claim.  On mental status 
examination, the Veteran was alert and well oriented, though 
with a depressed mood and blunted affect.  His thought 
processes were organized, and he denied both suicidal and 
homicidal ideation, as well as delusions and hallucinations.  
Judgment and insight were described as intact.  The pertinent 
diagnoses noted were chronic PTSD and depressive disorder, 
with a GAF score of 50.

In a VA outpatient treatment note dated in mid-April 2008 it 
was noted that the Veteran reported good results with an 
increase in Celexa to 40 milligrams.  Also noted was that the 
Veteran's wife had been more understanding, and that her 
support had helped the Veteran.  Reportedly, the previous 
night, the Veteran had been feeling restless, with the result 
that he took his recommended medication, which according to 
the Veteran, "worked."  On mental status examination, the 
Veteran was alert and well oriented, with a euthymic mood and 
organized thought processes.  However, at the time of 
evaluation, the Veteran's affect was somewhat blunted.  The 
Veteran denied both suicidal and homicidal ideation, and 
similarly denied any problems with delusions or 
hallucinations.  Judgment and insight were described as 
intact.  The pertinent diagnoses noted were chronic PTSD, and 
depressive disorder, with a GAF score of 50.

In June 2008, a VA psychiatric examination was accomplished.  
At the time of that examination, it was noted that both the 
Veteran's claims folder and medical records were available, 
and had been reviewed.  When questioned, the Veteran stated 
that he had never been hospitalized for treatment of his 
service-connected PTSD.  However, he was currently receiving 
treatment in the form of group therapy and medication.  When 
further questioned, the Veteran indicated that his therapy 
had been effective, in that it "helped him a little bit."  
However, he continued to experience problems with depression.

Regarding the Veteran's PTSD, he stated that he had never 
attempted suicide.  Nor was there any history of violence or 
assaultiveness.  On mental status examination, the Veteran 
was neatly groomed and appropriately dressed, with no 
psychomotor activity, and speech which was spontaneous, 
clear, and coherent.  The Veteran's attitude toward the 
examiner was friendly and attentive, though his affect was 
somewhat constricted, and his mood "bored and/or sad."  The 
Veteran was able to spell a word both forward and backward, 
and was both alert and well oriented, with unremarkable 
thought processes and content, and no evidence of any 
delusions.  Regarding the Veteran's judgment, he understood 
the outcome of his behavior, and with regard to insight, 
partially understood that he had a problem.  When questioned, 
the Veteran indicated that he continued to experience 
problems with sleep impairment, sleeping only from five to 
six hours per night.  However, there was no evidence of any 
hallucinations or inappropriate behavior.

When questioned regarding his employment, the Veteran stated 
that he had previously worked as a barber, though he was 
currently "retired."  According to the Veteran, his 
"retirement" had been the result of both psychiatric and 
other back-related problems.  The pertinent diagnoses noted 
were chronic PTSD and depressive disorder, with a GAF score 
of 55 for PTSD, and 60 for depressive disorder.

In the opinion of the examiner, the Veteran's PTSD-related 
irritability and hypervigilence interfered with his 
occupational functioning.  However, it was unclear whether 
this would have been improved as a result of the recent 
benefits of psychotropic medication.  According to the 
examiner, the Veteran's prognosis for improvement of his 
psychiatric condition and functional impairment was fair to 
good, with recent psychiatric treatment notes showing some 
improvement in the Veteran's mood.  Also noted was that there 
was no evidence of total occupational and/or social 
impairment due to PTSD signs and symptoms, and no evidence 
that PTSD symptomatology had resulted in deficiencies in 
judgment, thinking, family relations, work, mood, or school.  
Rather, the Veteran's hypervigilence and irritability 
resulted in moderate occupational impairment, while his 
irritability caused some marital discord, though this had 
recently improved.

Increased Rating

The Veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is contended that manifestations of that 
particular disability are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective 10 percent, 30 percent, 
and 50 percent schedular evaluations now assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not 
give past medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2004, the 
RO granted service connection and a 10 percent evaluation for 
PTSD.  The Veteran voiced his disagreement with that 
decision, with the result that, in a subsequent rating 
decision of September 2008, the RO awarded a 50 percent 
evaluation for PTSD, effective from July 16, 2007, the date 
on which it was first shown that the Veteran's service-
connected post-traumatic stress disorder symptomatology had 
increased in severity.  Significantly, at the time of its 
October 2009 Order, the United States Court of Appeals for 
Veterans Claims (Court) did not vacate that portion of the 
Board's March 2009 decision which assigned a 30 percent 
evaluation for PTSD for the period from March 28, 2006 to 
July 16, 2007.  Accordingly, that 30 percent evaluation for 
that period remained in effect.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected PTSD where 
there is evidence of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).

A 50 percent evaluation would require demonstrated evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation, under those same laws and 
regulations, would require demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of one's closest relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 and Part 4, Code 
9411 (2009).

As noted above, prior to March 28, 2006, the Veteran was in 
receipt of a 10 percent evaluation for service-connected 
PTSD.  However, a review of the evidence demonstrates that 
the Veteran's PTSD symptomatology during that period more 
nearly approximated the criteria for a 30 percent evaluation.  
At the time of the above-referenced VA psychiatric 
examination in January 2004, the Veteran complained of the 
reexperiencing of traumatic events, as well as intrusive 
memories and anxiety.  Also noted were persistent symptoms of 
increased arousal, as well as trouble falling and staying 
asleep.  While by the Veteran's own admission, he lost 
approximately two days a week from his work as a barber, that 
interference with the Veteran's employment was due in part to 
his low back disability, and not solely the result of his 
PTSD.

During the course of VA outpatient treatment in June 2004, 
the Veteran once again complained of problems sleeping, and 
indicated that he was a loner, who did not have friends, and 
did not like to be around people.  Moreover, in September 
2004, the Veteran was heard to complain of flashback, 
nightmares, and intrusive thoughts on an almost daily basis, 
though he was doing "a little better" on his medication.  
Significantly, by December 2004, while describing himself as 
coping "as best he could," on mental status examination, the 
Veteran's mood was somber and dsyphoric, and his affect 
blunted, consistent with a GAF score of 55.

In a statement from a VA staff psychiatrist dated in January 
2005, the Veteran was described as exhibiting the "classic 
symptoms" of PTSD, including insomnia, anxiety, and 
depression.  According to the Veteran's psychiatrist, his 
response to treatment was only "partial," and his prognosis 
"poor."  Moreover, as of February 2006, the Veteran was 
"depressed" and "crying," though with no evidence of any 
suicidal or homicidal ideation.  Significantly, all of the 
aforementioned symptomatology more nearly approximates the 
criteria for a 30 percent evaluation.

However, not until March 28, 2006 had the Veteran's PTSD 
symptomatology increased to the extent that a 50 percent 
evaluation was warranted.  More specifically, and as noted 
above, at that time, it was reported that the Veteran had 
"not been doing well lately," that he had been feeling 
"overwhelmed," and that he was still having considerable 
problems with stress.  Further noted were problems with 
insomnia, flashbacks, nightmares, intrusive thoughts, and 
anger issues, as well as anxiety, and short-term memory 
problems.  Reportedly, the Veteran had even begun to stay 
away from his wife due to an inability to "stand to be with 
anyone."  Significantly, the GAF score felt to most 
accurately represent the severity of the Veteran's PTSD 
symptomatology was 50.

During the course of VA outpatient treatment in September 
2006, the Veteran indicated that he had quit his job at the 
barber shop two weeks earlier due to problems with "losing 
control and arguing with customers."  Also noted were 
continuing problems with recurrent nightmares, irritability, 
intolerance of noise, and an inability to tolerate people.  
Significantly, by September 2006, the Veteran's GAF score had 
decreased to 45.  Moreover, and as noted above, in a 
statement of July 2007, the Veteran's treating VA 
psychiatrist indicated that the Veteran continued to suffer 
from the "classic symptoms" of PTSD, including insomnia, 
anxiety, and depression.  The Veteran's response to 
medications had been partial at best, and while he had 
attained some degree of stability, it was "way below" his 
previous occupational and social functioning.  Based on the 
aforementioned, the Board is of the opinion that a 50 percent 
evaluation for the Veteran's service-connected PTSD is 
warranted effective from the date of VA outpatient treatment 
on March 28, 2006.

As noted above, a 50 percent evaluation for the Veteran's 
service-connected PTSD has now been awarded effective from 
March 28, 2006.  However, there is no indication that, at 
present, the Veteran exhibits symptomatology sufficient to 
warrant the assignment of a greater than 50 percent 
evaluation.  More specifically, as of the time of the 
aforementioned VA psychiatric examination in June 2008, the 
Veteran denied any suicidal or homicidal ideation, and 
similarly denied any problems with violence or 
assaultiveness.  While the Veteran's affect was constricted, 
and his mood "bored and/or sad," he was alert and well 
oriented, with thought processes and content which was 
described as unremarkable.  While according to the examiner, 
the Veteran's PTSD-related irritability and hypervigilence 
interfered to some extent with his occupational functioning, 
the Veteran, by his own admission, had recently retired due 
to a combination of psychiatric and low back related 
problems, and not due solely to service-connected PTSD.  
Significantly, at no time has there been demonstrated the 
level of occupational and social impairment characterized by 
suicidal ideation, obsessional rituals, obscure, irrelevant, 
or illogical speech, impaired impulse control, neglect of 
personal appearance and hygiene, or spacial disorientation 
requisite to the assignment of a 70 percent evaluation.  
Accordingly, the 50 percent evaluation currently in effect 
for the Veteran's service-connected PTSD is appropriate, and 
an increased rating is not warranted.

In reaching this determination, and with regard to various 
arguments advanced during the course of the October 2009 
Joint Motion, the Board has taken into consideration the 
various GAF scores assigned the Veteran's service-connected 
PTSD.  In that regard, and according to the pertinent 
sections of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a Global 
Assessment Functioning (GAF) Score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well, with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).

Based on the aforementioned evidence, for the period prior to 
March 28, 2006, the GAF scores assigned the Veteran's 
service-connected PTSD ranged from the mid 50's to 60.  Not 
until March 28, 2006 did the Veteran's GAF scores decrease to 
the point (which is to say, into the mid 40's to 50) 
sufficient to warrant the assignment of a 50 percent 
evaluation.  Moreover, while the examiner's classification of 
the level of psychiatric impairment, by words or by GAF 
score, is a factor for consideration, it is not determinative 
of the percentage VA disability rating to be assigned.  
Rather, the VA disability percentage rating is based on all 
the evidence which bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2009); see also 
VAOPGCPREC 10-95.

As regards the allegation advanced in the October 2009 Joint 
Motion that the Board, at the time of its March 2009 
decision, failed to "adequately discuss notations of 
psychomotor retardation and suicidal ideation" for the period 
beginning on July 16, 2007, the Board notes that, while on 
July 16, 2007, there was in fact noted some positive 
psychomotor retardation, as of the time of the aforementioned 
VA psychiatric examination in June 2008, the examiner 
specifically indicated that psychomotor activity was 
"unremarkable."  Moreover, on no occasion during the course 
of the Veteran's appeal has there been demonstrated the 
presence of persistent suicidal ideation.  

Finally, the Board has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009) governing the 
requirements for an extraschedular evaluation.  However, the 
Veteran's symptoms are adequately encompassed in the above 
assigned 30 percent evaluation prior to March 28, 2006, and 
the assigned 50 percent evaluation thereafter.  There exists 
no evidence that, due exclusively to the Veteran's service-
connected PTSD, he has experienced the marked interference 
with employment and/or frequent periods of hospitalization 
necessary to render impractical the application of the 
regular schedular standards, thereby necessitating referral 
to the Director, VA Compensation and Pension Service, for 
consideration of a extraschedular rating.  In point of fact, 
by the Veteran's own admission, he has never undergone 
hospitalization for treatment of his service-connected PTSD.  
Moreover, to the extent the Veteran has experienced any 
interference with employment, such interference has been the 
product of a combination of his service-connected PTSD and 
back disability, and not due exclusively to symptomatology 
attributable to PTSD.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements as they impact the issue of an increased rating 
have been satisfied by correspondence dated in December 2003 
and April 2006, as well as December 2007 and September 2008.  
In those letters, VA informed the Veteran that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran or his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

An initial evaluation of 30 percent, but no more, for 
service-connected posttraumatic stress disorder prior to 
March 28, 2006 is granted, subject to those regulations 
governing the payment of monetary benefits.

Effective March 28, 2006, an evaluation to 50 percent for 
PTSD is granted, subject to those regulations governing the 
payment of monetary benefits.

Effective March 28, 2006, an increased evaluation in excess 
of 50 percent is denied.


REMAND

As noted above, the issue of entitlement to a total 
disability rating based upon individual unemployability has 
effectively been raised by the record.  However, additional 
development is required prior to a final adjudication of that 
issue by the Board.

In that regard, a total disability rating based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that a 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

A review of the record discloses that the Veteran has 
completed high school, with some additional trade (i.e., 
vocational technical) school training.  Reportedly, the 
Veteran has had occupational experience as a barber, and last 
worked in January 2007.  The Veteran's service-connected 
disabilities consist of the aforementioned posttraumatic 
stress disorder, currently evaluated as 50 percent disabling; 
the residuals of wound scars to the left upper extremity, 
evaluated as 20 percent disabling; the residuals of wound 
scars to the left forearm, evaluated as 20 percent disabling; 
degenerative arthritis/degenerative disc disease of the 
lumbar spine, with paraspinal muscle spasm, evaluated as 20 
percent disabling; the residuals of wound scars to the left 
chest, evaluated as 10 percent disabling; bilateral constant 
tinnitus, evaluated as 10 percent disabling; and bilateral 
sensorineural hearing loss, evaluated as noncompensably 
disabling.  The combined evaluation currently in effect for 
the Veteran's various service-connected disabilities is 80 
percent.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as the result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2009).

As of March 28, 2006, the Veteran's combined rating for his 
service-connected disabilities met the schedular requirements 
for the award of a total disability rating based upon 
individual unemployability.  However, it is at present 
unclear whether, prior to that date, the Veteran's service-
connected disabilities, in and of themselves, were sufficient 
to warrant the assignment of a total disability rating based 
on unemployability on an extraschedular basis.  Pursuant to 
applicable case law, the Board may not consider the Veteran's 
entitlement to a total disability rating on an extraschedular 
basis prior to that issue being considered by the Director, 
Compensation and Pension Service.  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

The RO should forward the Veteran's claim 
for a total disability rating based upon 
individual unemployability to the 
Director, Compensation and Pension 
Service, for a determination regarding 
the Veteran's entitlement to that benefit 
on an extraschedular basis.  Should the 
benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
September 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


